Citation Nr: 0924272	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for right 
upper extremity peripheral neuropathy, currently evaluated as 
noncompensable.  

2.  Entitlement to a higher initial evaluation for right 
lower extremity peripheral neuropathy, currently evaluated as 
noncompensable.  

3.  Entitlement to a higher initial evaluation for left lower 
extremity peripheral neuropathy, currently evaluated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

NOTE:  There is an April 2008 change of address request of 
record which has been acted upon.  The Veteran has moved from 
Florida to Massachusetts and it appears that the Boston, 
Massachusetts RO now has jurisdiction.  


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

This is an initial rating claim.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

The Veteran is rated as noncompensable for each of his right 
upper and lower extremity and left lower extremity peripheral 
neuropathies, effective from June 2003.  The rating 
examination which occurred in this case was in January 2004, 
which was about 5 1/2 years ago.  VA medical records were 
last requested in June 2004, which was about 5 years ago.  
The medical evidence in this case is old.  Additional 
treatment records and another VA examination should be 
obtained, in order to ascertain the Veteran's current 
disability status.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See also 38 
U.S.C.A. § 5103A(b), 38 C.F.R. § 3.159(c)(2) (2008), Bell v. 
Derwinski, 2 Vet. App. 611 (1992), and VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

Since the case is being remanded to the RO, the RO should 
provide the Veteran with the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), concerning effective date 
and degree of disability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice 
required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006), concerning 
effective date and degree of 
disability.  

2.  Obtain all outstanding VA medical 
records of treatment pertaining to the 
veteran from June 2004 to the present.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  Thereafter schedule the veteran for 
an appropriate VA examination.  The 
claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the veteran's 
right upper and lower extremity and 
left lower extremity peripheral 
neuropathy.  

The specific nerves affected should be 
specified, together with the degree of 
paralysis caused by diabetes mellitus 
in each of them.  In particular, the 
examiner should describe the level of 
any complete or incomplete paralysis of 
the right upper and lower extremities 
and the left lower extremity nerves due 
to his service-connected diabetes 
mellitus.  

The examiner should provide a complete 
rationale for all conclusions reached.  

4.  Thereafter, readjudicate the 
veteran's claims in light of all evidence 
added to the record since the May 2005 
statement of the case.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




